NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
THOMAS J. YORKEY,
Appellant,
V.
MOHAMED K. DIAB, ESMAIEL KIANI-
AZRBAYJANY, IBRAHIM M. ELFADEL, REX J.
MCCARTI~IY, WALTER M. W`EBER, AND ROBERT A.
SMITH,
Appellees.
~
2011-1360
(Interference No. 105,471)
Appea1 from the United States Patent and Trademark
Office, Board of Patent Appea1s and InterferenceS.
ON MOTION
ORDER
Thomas J. Y0rkey moves without opposition for leave
to include in the appendix in their entirety two memo-
randa concerning Y0rkey’s Pri0rity M0tion 5 filed with the
United States Patent and Trademark Office Board of
Patent AppealS and Interferences.

YORKEY V. DIAB
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
DEC 0 5 2011
ccc Laurence S. Rogers, Esq.
J0seph R. Re, Esq.
s21
2
FOR THE CoURT
lsi J an H0rba1y
Date J an Horba1y
C1erk
FlLEo
u.3. cover ~
mEFED€Eit*25E'e1?n’°“
DEC 06 2011
.IAN H9RBALY
CLERK